DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 04/01/2022 has been entered. Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnieux et al (US Pub 2013/0016478).
Regarding claim 1, Gagnieux (fig. 1) teaches a semiconductor package, comprising:
a redistribution layer {electrical-connection support plate 2, [0028]);
a die (chip 4, [0028]) disposed on the redistribution layer;
a heat spreader (heat transfer plate 13, [0031]) disposed on the die;
a thermal interface material (heat transfer element 17, [0032]) applied between the heat spreader and the die: and
a molding layer (encapsulation block 19, [0036]) formed on the redistribution layer to cover side surfaces of the die.
Regarding claim 2, Gagnieux teaches the semiconductor package as claimed in claim 1, wherein the thermal interface material is in direct contact with the heat spreader and the die (fig. 1).
Regarding claim 3, Gagnieux teaches the semiconductor package as claimed in claim 1, wherein the heat spreader is provided with a plurality of through holes (apertures 16, [0031]) formed thereon, the molding layer being further filled in the through holes of the heat spreader ([0045] and fig. 7).
Regarding claim 4, Gagnieux teaches the semiconductor package as claimed in claim 1, further comprising: a metal layer metal (heat sink 21, [0037]) coated on the heat spreader serve as a protective layer.
Regarding claim 5, Gagnieux (fig 1) teaches a method of manufacturing a semiconductor package, comprising:
providing a redistribution layer (electrical-connection support plate 2, [0028]) having opposing first surface and second surface;
disposing a die (chip 4, [0028]) on the first surface of the redistribution layer and electrically connecting the die to the redistribution layer;
applying a thermal interface material (heat transfer element 17, [(0032]) on the die:
disposing a heat spreader (heat transfer plate 13, [0031]) on the die such that the thermal interface material is positioned between the heat spreader and the die; and
forming a molding layer (encapsulation block 19, [0036]), with a molding material, on the redistribution layer to cover side surfaces of the die.
Regarding claim 7, Gagnieux teaches the method as claimed in claim 5, wherein the thermal interface material is in direct contact with the heat spreader and the die (fig. 1).
Regarding claim 8, Gagnieux teaches the method as claimed in claim 5, wherein the heat spreader is provided with a plurality of through holes (apertures 16, [0031]) formed thereon, the molding material being further filed in the through holes of the heat spreader ([0045] and fig. 7).
Regarding claim 10, Gagnieux teaches the method as claimed in claim 5, wherein the heat spreader extends beyond periphery of the die (fig. 1).
Regarding claim 11, Gagnieux teaches the method as claimed in claim 10, wherein the molding layer is further formed between the heat spreader and the redistribution layer (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux in view of Dhakal et al (US Pub 2020/0211975).
Gagnieux teaches the forming a plurality of conductive bumps (electrical connection bails 12, [0030]) on the second surface of the redistribution layer, but does not teach forming a mask on the second surface of the redistribution layer.
Dhakal (figs. 4A-4B) teaches forming a mask (mask 404, [6032]) on the second surface of the redistribution layer (package substrate 430, [0032]);
performing a chemical or plasma etching process (etching to form a plurality of opening 475, [0032]) on the second surface of the redistribution layer to expose conductive traces (contacts 436, [0032]) in the redistribution layer:
removing the mask (“mask 404 can be removed”, [0034]); and
forming a plurality of conductive bumps (electrical connectors 422, [0034]) on the second surface of the redistribution layer and electrically connecting the conductive bumps to the exposed conductive traces in the redistribution layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical connection balll 12 of Gagnieux with electrical connectors 422 using mask 404 of Dhakal in order to “reduce the amount of metal a saw cut through during singulation of the semiconductor devices” as taught by Dhakal, [0010].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests removing the molding material on the heat spreader thereby exposing the heat spreader; and coating a metal layer as a protective layer on the heat spreader.

Response to Arguments
Applicants argue that “Regarding claim 1, The Office interpreted, on page 3 of the Office Action, item 2 in FIG. 1 of Gagnieux as the claimed “redistribution layer”. Applicant respectfully submits that item 2 of Gagnieux is an electrical-connection support plate. However, an electrical-connection support plate is different from a redistribution layer. Therefore, Gagnieux fails to describe each and every element recited in claim 1. Withdrawal of the rejection of claim 1 is believed appropriate and respectfully requested.” and “Regarding claim 5, The Office interpreted, on page 3 of the Office Action, item 2 in FIG. 1 of Gagnieux as the claimed “redistribution layer”. Applicant respectfully submits that item 2 of Gagnieux is an electrical-connection support plate. However, an electrical-connection support plate is different from a redistribution layer. Accordingly to the reasons analogous to those of claim 1, Gagnieux fails to describe each and every element recited in claim 5. Withdrawal of the rejection of claim 5 is believed appropriate and respectfully requested.”
The examiner respectfully submits that Fig. 1 of Gagnieux teaches the electrical-support plate 2 with an integrated electrical interconnection network 3 (see [0028]). Therefore, the electrical-support plate 2 can act and function as a redistribution layer.
Applicants argue that “claim 6 recites, among other features, “performing a chemical or plasma etching process on the second surface of the redistribution layer to expose conductive traces in the redistribution layer’ (emphasis added). Applicant respectfully submits that Gagnieux and Dhakal, either alone or in combination, fail to teach or suggest the above claimed feature. The Office asserted, on page 5 of the Office Action, that Dhakal discloses in paragraph [0032] that a chemical or plasma etching process is performed. Dhakal expressly states in paragraph [0032] that “Fabrication of the semiconductor devices 400 can continue with forming electrical connectors 422 (FIG. 4B) on the second contacts 436 (FIGS. 4A-4B). In this regard, a solder mask 404 can be applied to a bottom surface 433 b of the package substrate 430 and etched to form a plurality of openings 475 through the solder mask 404 and/or through the package substrate 430. In some embodiments, the etching can expose the second contacts 436 through the package substrate 430 by removing a portion of the package substrate 430. In other embodiments, the second contacts 436 can be exposed by removal of the portion of the package substrate before applying and/or etching the solder mask 404 (e.g., during removal of a carrier substrate (not shown)). Solder and/or conductive epoxy can be filled into the plurality of openings 475. For example, a stenciling machine can deposit discrete blocks of solder paste onto the second contacts 436 of the package substrate 430”. It is clear that Dhakal does not disclose in paragraph [0032] that a chemical or plasma etching process is performed”.
The examiner respectfully submits that Figs. 4A-4B of Dhakal teaches etching the dielectric layer 132 at the bottom surface of the package substrate 430 to form a plurality of openings 475 through the mask 404 [0032]. A person of ordinary skill in the art will recognize that the etching process, in general, can be wet etching (using chemical solution) or dry/plasma etching (using vapor phase etchant).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892